UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 7) Hardinge Inc. (Name of Subject Company) Hardinge Inc. (Name of Person Filing Statement) Common Stock, $0.01 par value per share (Title of Class of Securities) (CUSIP Number of Class of Securities) Richard L. Simons President & Chief Executive Officer Hardinge Inc. One Hardinge Drive Elmira, New York 14902-1507 Telephone: 607-378-4107 (Name, address and telephone numbers of person authorized to receive notices and communications on behalf of the persons filing statement) Copies to: Trevor S. Norwitz, Esq. Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019 Telephone: (212) 403-1000 £ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. This Amendment No.7 to the Schedule14D-9 ("Amendment No.7 "), filed with the Securities and Exchange Commission (the "SEC") on June 22 , 2010, amends and supplements the Schedule14D-9 originally filed with the SEC on April5, 2010 and amended by Amendment No. 1 on April 6, 2010, Amendments No. 2 andNo. 3 on May 19, 2010, Amendment No. 4 on May 21, 2010, Amendment No. 5 on May 27, 2010 and Amendment No. 6 on June 21, 2010 (as amended, the Statement), by HardingeInc., a corporation existing under the laws of New York ("Hardinge" or the "Company"). The sole purpose of this Amendment No.7 is to file an additional exhibit and update the exhibit index of the Statement accordingly. ITEM 9. EXHIBITS. Item 9. Exhibits  of the Statement is hereby amended and supplemented by adding the following exhibit: Exhibit Number Description (a)(14) Letter to Employees, posted June 22, 2010 SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Statement is true, complete and correct. HARDINGE INC. By: /s/Richard L.Simons Name:Richard L.Simons Title: President and ChiefExecutiveOfficer Dated:June 22, 2010
